Per Curiam.
The record before us contains 82 exceptions, none of which are brought forward and grouped as required by Rule 19 (3), Rules of Practice in the Supreme Court, 221 N. C. 554. The appeal would be dismissed without further consideration but for the fact the defendant is under a sentence of death.
In capital cases, it is the usual rule of this Court to examine the record to see if any error appears. S. v. Watson, 208 N. C. 70, 179 S. E. 455. We have carefully examined the record proper and find no error therein. *418Neither is any prejudicial error shown by the exceptions. S. v. Lampkin, 227 N. C. 620, 44 S. E. (2) 30.
Judgment affirmed; appeal dismissed.